DETAILED ACTION
1.	This office action is in response to application 16/390, 530 filed on 4/22/2019. Claims 1-20 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Objections
3.	Claims 8-13 are objected to because of the following informalities: Claims 9-13 are directed towards the DSN of claim 8 however similar to claim 1 claim 8 is directed towards a method and not the DSN. Examiner assumes either claim 8 should be directed towards the DSN or claims 9-13 should be directed towards the method of claim 8.  Appropriate correction is required.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,360,180. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of independent claims  recite “sending first list digest requests to at least first and second dispersed storage (DS) units, the first list digest requests indicating a first range of slice names to include in a first list digest; receiving, in response to the first list digest requests, first and second list digest responses from the first and second DS units; determining whether the first list digest response compares favorably to the second list digest response; and in response to an unfavorable determination, sending second list digest requests to the first and second DS units, the second list digest requests indicating a second range (sub-range) of slice names to include in second list digests.”

	Moreover the dependent claims of U.S. Patent No. 10, 360,180 also correspond to the dependent claims of the instant application such as claim reciting methods and systems with corresponding limitations such as
	“continuing to narrow the second range of slice names until the processing module identifies a narrowed second range of slice names where a slice error exists.”
	“sending the at least first and second DS units list range request messages; receiving first and second list range request response messages from the at least first and second DS units; and identifying a difference between the first and second list range request response messages.”
“wherein the list range request messages sent to the first and second DS units include a start slice name, an end slice name, and a maximum response count.”
“wherein the first and second list range response messages include the following for each slice name: a slice revision count, a slice revision and slice length for each slice revision.”
“determining a test range of slice names to test for slice errors, wherein the test range of slice names to test for slice errors corresponds to the first range of slice names.”
“wherein the at least first and second DS units are included in a common DS unit storage set.”
Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        June 4, 2021